Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yong S. Choi (Reg. No. 43,324) on 3/4/2022.

Amendments to the Specification
The application’s Specification filed 12/23/21 has been amended as follows: 
[392] According to the embodiment of Table 51, a problem that may occur in the procedure of identifying the (inverse) piecewise function index can be addressed. Due to the embodiment of Table 51, computational bugs may be eliminated and/or redundant computational processes caused by overlapping boundary conditions may be omitted. If this document does not follow the embodiment of Table 51, the mapping value used in the LMCS for the current block in the for syntax (loop syntax) for identification of the  piecewise index (inverse mapping index) may exceed (depart from) LmcsPivot[idxYInv+1]. According to this embodiment, a mapping value within an appropriate range used in the LMCS for the current block in the index identification procedure may be used.

Amendments to the Claims
The application’s claims filed 12/23/21 as a preliminary amendment has been amended as follows: 
1. (Currently Amended) An image decoding method performed by a decoding apparatus, the method comprising:
obtaining image information including residual information and information on luma mapping with chroma scaling (LMCS) data from a bitstream;
generating mapped predicted luma samples based on the information on the LMCS data and predicted luma samples;
deriving residual luma samples based on the residual information;
generating reconstructed luma samples based on the mapped predicted luma samples and the residual luma samples; and
generating modified reconstructed luma samples based on the reconstructed luma samples and the information on the LMCS data,
wherein:
the image information includes LMCS adaptation parameter sets (APSs);
an LMCS APS includes identifier information of the LMCS APS, and type information indicating that the LMCS APS is an APS including an LMCS data field;
the LMCS data field includes the information on the LMCS data;
the LMCS APS includes the LMCS data field based on the type information;
the LMCS codewords are derived based on the LMCS data field;
the mapped predicted luma samples and the modified reconstructed luma samples are generated based on the LMCS codewords;[[ and]]
[[the ]]a value of the identifier information is in a predetermined range;
the image information includes header information;
the header information includes LMCS related APS ID information; 
the LMCS related APS ID information represents the identifier information of the LMCS APS; and
a value of the LMCS related APS ID information is in a range of 0 to 3.

2. (Canceled) 




3. (Canceled) 

4. (Currently Amended) The image decoding method of claim 1, further comprising generating residual chroma samples based on the residual information,
wherein:
a piecewise index is identified based on the information on the LMCS data;
a chroma residual scaling factor is derived based on the piecewise index; and
wherein scaled residual chroma samples are generated based on the residual chroma samples and the chroma residual scaling factor.

7. (Currently Amended) The image decoding method of claim 1, wherein based on [[the ]]a value of the type information being 1, the LMCS APS incorporates the LMCS data field including LMCS parameters.

8. (Currently Amended) An image encoding method performed by an encoding apparatus, the method comprising:
generating a predicted luma sample for a current block in a current picture;
deriving LMCS (luma mapping with chroma scaling) codewords and bins for luma mapping;
generating mapped predicted luma samples based on the LMCS codewords and the bins for the luma mapping;
generating reconstructed luma samples based on the mapped predicted luma samples;
generating modified reconstructed luma samples based on the reconstructed luma samples, the LMCS codewords, and the bins for the luma mapping;
deriving information on LMCS data based on the LMCS codewords and the bins for the luma mapping;
generating residual luma samples based on the mapped predicted luma samples;
generating residual information based on the residual luma samples; and
encoding image information including the residual information and the information on the LMCS data,
wherein:
the image information includes LMCS adaptation parameter sets (APSs);
an LMCS APS includes identifier information of the LMCS APS, and type information indicating that the LMCS APS is an APS including an LMCS data field;
the LMCS data field includes the information on the LMCS data;
the LMCS APS includes the LMCS data field based on the type information;
the LMCS codewords are derived based on the LMCS data field;[[ and]]
[[the ]]a value of the identifier information is within a predetermined range;
the image information includes header information;
the header information includes LMCS related APS ID information; 
the LMCS related APS ID information represents the identifier information of the LMCS APS; and
a value of the LMCS related APS ID information is in a range of 0 to 3.

9. (Canceled) 




10. (Canceled) 

11. (Currently Amended) The image encoding method of claim 8, further comprising:
generating predicted chroma samples for the current block in the current picture; and
generating residual chroma samples based on the predicted chroma samples,
wherein:
a piecewise index is identified based on the information on the LMCS data;
a chroma residual scaling factor is derived based on the piecewise index; and
scaled residual chroma samples are generated based on the residual chroma samples and the chroma residual scaling factor.

14. (Currently Amended) The image encoding method of claim 8, wherein based on [[the ]]a value of the type information being 1, the LMCS APS incorporates the LMCS data field including LMCS parameters.

15. (Canceled) 

















16. (New) A transmission method of data for an image, the method comprising:
obtaining a bitstream for the image, wherein the bitstream is generated based on generating a predicted luma sample for a current block in a current picture, deriving LMCS (luma mapping with chroma scaling) codewords and bins for luma mapping, generating mapped predicted luma samples based on the LMCS codewords and the bins for the luma mapping, generating reconstructed luma samples based on the mapped predicted luma samples, generating modified reconstructed luma samples based on the reconstructed luma samples, the LMCS codewords, and the bins for the luma mapping, deriving information on LMCS data based on the LMCS codewords and the bins for the luma mapping, generating residual luma samples based on the mapped predicted luma samples, generating residual information based on the residual luma samples, and encoding image information including the residual information and the information on the LMCS data; and
transmitting the data comprising the bitstream,
wherein:
the image information includes LMCS adaptation parameter sets (APSs);
an LMCS APS includes identifier information of the LMCS APS, and type information indicating that the LMCS APS is an APS including an LMCS data field;
the LMCS data field includes the information on the LMCS data;
the LMCS APS includes the LMCS data field based on the type information;
the LMCS codewords are derived based on the LMCS data field;
a value of the identifier information is within a predetermined range;
the image information includes header information;
the header information includes LMCS related APS ID information; 
the LMCS related APS ID information represents the identifier information of the LMCS APS; and
a value of the LMCS related APS ID information is in a range of 0 to 3.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Lu et al. (“CE12: Mapping functions (test CE12-1 and CE12-2)”, JVET-M0427-v2, Jan. 15, 2019) discloses obtaining image information including residual information and information on luma mapping with chroma scaling (LMCS) data from a bitstream (pp. 4-5); deriving residual luma samples based on the residual information (p. 4, fig. 4); and generating reconstructed luma samples based on the mapped predicted luma samples and the residual luma samples (p. 4, fig. 4);. However, Lu does not disclose the amended LMCS APS limitations above in conjunction with the remaining claim limitations. 
	Bross et al. (“Versatile Video Coding (Draft 5)”, JVET-N1001-v8, June 11, 2019) discloses obtaining image information including residual information and information on luma mapping with chroma scaling (LMCS) data from a bitstream (p. 47, section 7.3.5.4); generating mapped predicted luma samples based on the information on the LMCS data and predicted luma samples (p. 268, section 8.7.5.2); wherein: the image information includes LMCS adaptation parameter sets (APSs) (p. 4, LMCS_APS); an LMCS APS includes identifier information of the LMCS APS (p. 43, slice_lmcs_aps_id), and type information indicating that the LMCS APS is an APS including an LMCS data field (p. 37, section 7.3.2.5, aps_params_type == lmcs_aps, p. 47, section 7.3.5.4, lmcs_data); the LMCS data field includes the information on the LMCS data (p. 47, 7.3.5.4); the LMCS APS includes the LMCS data field based on the type information (p. 37, section 7.3.2.5); the LMCS codewords are derived based on the LMCS data field (p. 47, section 7.3.5.4 and p. 102, section 7.4.6.4); the mapped predicted luma samples and the modified reconstructed luma samples are generated based on the LMCS codewords (p. 102, section 7.4.6.4); and the value of the identifier information is in a predetermined range (p. 102, 7.4.6.4 or p. 96, slice_lmcs_aps_id), and header information including LMCS related APS ID information (p. 40, section 7.3.5.1 and p. 43). However, Bross does not disclose the amended LMCS APS limitations above in conjunction with the remaining claim limitations. 
	Chen et al. (Algorithm description for Versatile Video Coding and Test Model 4 (VTM 4), JVET-M1002-v2, Mar. 19, 2019) discloses Luma mapping with chroma scaling (p. 56, section 3.7.3), Luma mapping with a piecewise linear model (pp. 56-57, section 3.7.3.1) and Luma-dependent chroma residual scaling (pp. 57-58, section 3.7.3.2). However, Chen does not disclose the amended LMCS APS limitations above in conjunction with the remaining claim limitations.

	The prior art of record does not disclose the amended LMCS APS limitations above in conjunction with the remaining claim limitations. These limitations are described in paragraphs [414]-[416] of the Applicant’s Specification as filed. 
Dependent claims 4-7 and 11-14 are also allowed as a result of being dependent on claims 1 and 8, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482